          Case 1:21-mc-00382-PAE Document 4 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SANTO REMEDIO, LLC, d/b/a Dr. Juan’s Santo
Remedio,
                                                                       21 Misc. 382 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 JOHN DOES 1–20,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       This matter comes before the Court upon the ex parte application of movant Santo

Remedio, LLC (“Santo Remedio”), along with the declaration of Karl S. Kronenberger, Esq.,

and supporting documents, seeking a subpoena directing Digital Ocean, LLC (“Digital Ocean”)

to produce the disclose the identity of persons or entities believed to be maintaining materials on

Digital Ocean’s servers that infringe on Santo Remedio’s copyrights.

       Having considered all documents submitted in support of Santo Remedio’s application,

the Court finds good reason to issue, and direct the Clerk of Court to issue, said subpoena.

       Accordingly, the Clerk of Court is respectfully directed to issue the subpoena to Digital

Ocean as sought by Santo Remedio.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 6, 2021
       New York, New York
